 



Exhibit 10.2
CHANGE IN CONTROL COMPENSATION AGREEMENT
BETWEEN
ORIENTAL FINANCIAL GROUP INC.
AND
JOSÉ J. GIL DE LAMADRID
     Agreement made as of the 10th day of November, 2006, by and between
Oriental Financial Group Inc., a Puerto Rico corporation and a financial holding
company with principal offices in San Juan, Puerto Rico (hereinafter referred to
as “OFG”) and José J. Gil de Lamadrid, of legal age, married, business executive
and resident of Caguas, Puerto Rico (hereinafter referred to as the “Chairman”).
WITNESSETH:
WHEREAS, the Chairman is presently the Chairman of the Board of Directors of
OFG;
     WHEREAS, it is in the best interest of OFG to promote the retention of the
Chairman’s services on behalf of OFG by reducing concerns that the Chairman may
be adversely affected in the event of change in control of OFG as defined herein
below;
     WHEREAS, on this date, OFG and the Chairman have entered into a agreement
covering the Chairman’s services to OFG as the non-executive Chairman of its
Board of Directors (the “Non-Executive Chairman Agreement”)

 



--------------------------------------------------------------------------------



 



     WHEREAS, OFG and the Chairman wish to enter into this Agreement to set
forth the terms and conditions for the payment by OFG of certain compensation to
the Chairman in the event of a termination of the Non-Executive Chairman
Agreement as a result of a change in control of OFG;
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
OFG and the Chairman do hereby agree as follows:
          1. TERM.
               This Agreement shall be in full force and effect so long as the
Non-Executive Chairman Agreement is in effect.
          2. TERMINATION OF NON-EMPLOYMENT CHAIRMAN AGREEMENT DUE TO A CHANGE IN
CONTROL
               A. In the event there is a Change in Control of OFG (as defined
herein below) while the Non-Executive Chairman Agreement is in effect and as a
result thereof or within one (1) year after the Change in Control, the
Non-Executive Chairman Agreement is terminated by OFG or its successor in
interest, the Chairman shall be entitled to the cash payment compensation
determined as provided in subparagraph B below.
               B. The cash payment compensation shall be in an amount equal to
two (2) times the sum of the Chairman’s annual base fee at the time the
termination of the Non-Executive Chairman Agreement occurs plus the last cash
bonus paid to the Chairman prior to such termination.

2



--------------------------------------------------------------------------------



 



               C. The cash payment compensation shall be in lieu of any other
payments which the Chairman may be entitled to receive by law, contract or
otherwise. The cash payment compensation shall be due and payable in a lump sum
to the Chairman on or before the thirtieth (30th) day following the termination
of the Non-Executive Chairman Agreement. The receipt of the cash payment
compensation shall not affect the rights of Chairman to any vested benefits or
accrued compensation, including bonuses.
               D. For purposes of this Agreement, a “Change in Control of OFG”
shall be deemed to have occurred if any Person or persons acting as a group
within the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), is or becomes the Beneficial Owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of OFG representing 25% or more of either the then outstanding shares
of common stocks of OFG or the combined voting power of OFG’s then outstanding
securities and if individuals who on the date hereof are members of OFG’s Board
of Directors cease for any reason to constitute at least a majority thereof,
unless the appointment election or nomination of each new director who was not a
director on the date hereof has been approved by at least two-thirds of the
directors in office on the date hereof.
               E. For purposes of this Agreement, “Person” shall have the
meaning given in Section 3(a)(9) of the Exchange Act, except that such term
shall not include (i) OFG or any of its subsidiaries; (ii) an individual who on
the date of this Agreement is a director or officer of OFG or any of its

3



--------------------------------------------------------------------------------



 



subsidiaries, or a beneficial owner of more than ten percent (10%) of OFG’s
outstanding securities; (iii) a trustee or other fiduciary holding securities
under an employee benefit plan of OFG or any of its subsidiaries; (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (v) a corporation or entity owned, directly or indirectly, by the
stockholders of OFG in substantially the same proportion as their ownership of
stock of OFG on the date of this Agreement.
               F. Notwithstanding anything to the contrary herein, any event or
transaction which would otherwise constitute a Change in Control of OFG
(hereinafter referred to as a “Transaction”) shall not constitute a Change in
Control of OFG for purposes of this Agreement if the Chairman participates as an
acquirer in the Transaction or as an equity investor or stockholder of the
acquiring entity or any of its affiliates and thus, the Chairman shall not be
entitled to receive the benefits provided for in this Agreement.
     3. ASSIGNMENT.
          This Agreement is personal to each of the parties hereto and neither
party may assign or delegate any of his or its rights or obligations hereunder
without first obtaining the written consent of the other party.
     4. AMENDMENTS OR ADDITIONS.
          No amendments or additions to this Agreement shall be binding unless
in writing and signed by both parties. The prior approval by a two-thirds
affirmative vote of the full Board of Directors of OFG shall be required in
order for OFG to authorize any amendments or additions to this Agreement, to
give any

4



--------------------------------------------------------------------------------



 



consent or waivers of provisions of this Agreement, or to take any other action
under this Agreement.
     5. MISCELLANEOUS.
          A. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
          B. This Agreement shall be governed in all respects and be interpreted
by and under the laws of the Commonwealth of Puerto Rico, except to the extent
that such law may be preempted by applicable United States federal law, in which
case this Agreement shall be governed and be interpreted by and under United
States federal law. Venue for the litigation of any and all maters arising under
or in connection with this Agreement shall be laid in the United States District
Court for the District of Puerto Rico, at San Juan, in the case of federal
jurisdiction, and in the Court of First Instance, Superior Part, the
Commonwealth of Puerto Rico in San Juan, in the case of state court
jurisdiction.

             
CHAIRMAN
      ORIENTAL FINANCIAL GROUP INC.      
/s/ José J. Gil de Lamadrid
      /s/ Miguel Vázquez-Deynes    
 
José J. Gil de Lamadrid
     
 
Miguel Vázquez-Deynes    
 
      Director-Chairman of    
 
      Compensation Committee    

5